OPINION OP THE COURT BY
FREAR, J.
This is an appeal from a decree of a Circuit Judge upon a writ of certiorari quashing the proceedings of the District Magistrate of Honolulu, in a certain action, and directing the Magistrate to try the case anew.
The action was assumpsit for money loaned and for money paid upon an indorsement, with an arrest of the defendant, Carvalho, as a fraudulent debtor. The plaintiff, Mattos, proved the indebtedness, and to show that it was contracted in a fraudulent manner, testified that he loaned the money and indorsed the note in reliance upon defendant’s statement that he had $600 in the hands of a man at Honokaa, ánd that defendant now denies that he ever made such statement. The plaintiff then rested and the defendant moved for a discharge from custody on the ground that the fraud was not made out. The motion was granted. The defendant then admitted the indebtedness, but testified that he had executed a mortgage to secure it, with his father as surety, and that the mortgage had been sent home (to Madeira) for his father’s signature; that the mortgage was for three years and that the nlaintiff had agreed to it. Plaintiff’s *187counsel then informed the court that he had nothing further to say, and judgment was rendered for the defendant.
G. A. Davis, for petitioner.
W. 8. Edings, for respondents.
It is contended that the Magistrate was without jurisdiction to order the defendant’s discharge, for the reason that there was no evidence to disprove the fraud; also that he was without jurisdiction to render the final judgment, for the reason that no payment of the debt was shown.
The error, if any, of the Magistrate was one of judgment, not of excess of jurisdiction. He had jurisdiction of the parties and the subject matter and to render the particular judgment. There was no refusal to hear evidence, nor even a decision without evidence, but the question is one merely of correctness of a decision upon the sufficiency of the evidence whether in law or fact. An erroneous decision is not necessarily void or in excess of jurisdiction. Jurisdiction is the power to hear and determine, and does not depend upon the correctness of the decision made. Certiorari is the proper remedy only when the proceedings are absolutely void. It does not he to correct mere errors of judgment made within the limits of jurisdiction. Aldrich v. Circuit Judge, 9 Haw. 470; see also Kan Wing Chew v. Wong Lung, 8 Ib. 187.
The decree appealed from is reversed and the writ dissolved, costs to he paid by the petitioner.